Citation Nr: 0840120	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cerebral-vascular 
accident, as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel





INTRODUCTION

The veteran served on active military duty from February 1987 
to August 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran submitted a claim for 
entitlement to an increased evaluation for his service-
connected hypertension concurrently with his claim for 
entitlement to service connection for a cerebral-vascular 
accident, to include as due to service-connected 
hypertension.  Accordingly, this matter is referred to the RO 
for appropriate action.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran's cerebral-vascular accident was 
caused or aggravated by his service-connected hypertension.


CONCLUSION OF LAW

A cerebral-vascular accident is not proximately due to or the 
result of service-connected hypertension.  38 U.S.C.A. 
§§ 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a cerebral-vascular accident (CVA), to 
include as secondary to service-connected hypertension, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a June 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a CVA, to include as secondary to service-
connected hypertension.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letter also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service treatment records, identified private 
medical records, VA medical treatment records, and VA 
examination reports have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA hypertension and VA brain and spinal 
cord examinations were provided to the veteran for the 
purpose of soliciting an opinion as to the etiology of the 
veteran's CVA.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  See Pelegrini, 18 Vet. App. 
112.  As there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. 
App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service treatment records, private medical records, and VA 
medical records demonstrate the veteran's history of alcohol 
and tobacco usage.  Specifically, a June 1993 VA medical 
record noted that the veteran stopped using tobacco two years 
prior.  In a June 2002 VA medical record, the examiner noted 
that the veteran stopped using alcohol three months prior and 
stopped using tobacco ten years prior.  Private medical 
records from May 2004 demonstrate that the veteran was 
hospitalized for six days for a CVA.  In the August 2004 VA 
hypertension examination, the veteran reported that he was 
noncompliant with his hypertension medication regimen prior 
to May 2004.  

In the August 2004 VA brain and spinal cord examination, the 
veteran provided a detailed history of the CVA he experienced 
in May 2004.  The veteran reported that since the CVA he 
stutters, has to search for words, and has difficulty with 
simple tasks due to a need to think about them before 
performing them.  The VA examiner reviewed the claims file 
and provided an examination.  The examiner found speech 
apraxia.  The examiner opined that the veteran's CVA was not 
as likely as not related to hypertension and listed "other" 
risk factors including alcohol abuse, tobacco abuse, 
hyperlipidemia, and noncompliance.  The RO required further 
clarification of the VA opinion as "other" risk factors 
indicated that hypertension was also a risk factor.  In an 
addendum approximately two weeks after the examination, the 
examiner clarified the earlier opinion and stated that the 
veteran's CVA was a small vessel ischemic event with etiology 
of arteriosclerosis from hyperlipidemia, tobacco use, and 
alcohol abuse.  The examiner distinguished the veteran's CVA 
from a large vessel ischemic event which would be consistent 
with uncontrolled hypertension.

On a prescription slip dated December 2004, a private 
physician stated that the veteran has had hypertension for 
most of his adult life and was negative for tabocco or 
alcohol use.  The private physician opined that hypertension 
was his vascular risk item and as such, was causitive of the 
May 2004 CVA.  There is no indication that the examiner 
reviewed the veteran's claims file.

The Board finds that there is evidence of a current 
disability and evidence of a service-connected disability; 
however, there is insufficient medical evidence establishing 
a nexus between the service-connected hypertension and the 
CVA.  See Wallin, 11 Vet. App. at 512.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds the August 2004 VA examination, which 
concluded that there was no relationship between the 
veteran's CVA and his service-connected hypertension,  to be 
highly probative because the VA examiner obtained a detailed 
history from the veteran, conducted a thorough examination of 
the veteran, and reviewed the claims file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  The examiner also provided a detailed rationale 
for his opinion, which described the different types of CVA, 
identified that type of CVA the veteran experienced, and 
identified the etiology of such a CVA which did not include 
hypertension.  The December 2004 private physician's opinion 
included no rationale, no details regarding CVAs and 
hypertension, and did not appear to include a review of the 
claims file.  See Prejean, 13 Vet. App. 448-9; see also Sklar 
v. Brown, 5 Vet. App. 140, 145-46 (1993) (noting that the 
probative value of a medical opinion is diminished where the 
opinion is ambivalent).  The Board finds that the August 2004 
VA examination was much more definitive and therefore, of 
higher probative value than the December 2004 private 
physician's opinion.  

The Board and the VA examiner have considered the veteran's 
own statements pertaining to the etiology of his CVA.  While 
the Board does not doubt the sincerity of the veteran's 
belief that his CVA is related to his service-connected 
hypertension, as a lay person without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter-such as the etiology of 
a current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)).








For all the foregoing reasons, the Board finds that the claim 
of service connection for a CVA, as secondary to service-
connected hypertension must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a cerebral-vascular 
accident, as secondary to service-connected hypertension is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


